Citation Nr: 1444485	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service-connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to an initial rating in excess of 50 percent disabling for the service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO, in pertinent part, denied service connection for hypertension and awarded benefits for PTSD with a 30 percent disabling rating effective from August 2006.  

In October 2013, the RO awarded an increased 50 percent disabling rating for the Veteran's PTSD retroactive to the original grant of service connection.  The claim remains in controversy as less than the maximum benefit available was awarded.   See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's hypertension is due to events in active service or proximately due to, the result of, or aggravated by the service-connected PTSD or coronary artery disease (CAD); hypertension was not diagnosed within one year following the Veteran's discharge from active service in April 1970.

2.  Throughout the appeal period, the service-connected PTSD has not been productive of  deficiencies in most areas, such as work, family relations, judgment, thinking or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for the assignment of an initial evaluation in excess of 50 percent disabling for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice in connection with his original claim for service connection for PTSD and his claim for hypertension by letter dated in September 2006.  

The Veteran's PTSD claim arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist is not abrogated by the awarding of service-connection.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence (post-service VA and private treatment records), afforded the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the RO and Board, which he declined.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Hypertension

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as hypertension, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran claims that hypertension is related to his active military service and/or secondary to his service-connected PTSD and CAD.  

The Veteran has been diagnosed with hypertension.  Thus, the question of whether the Veteran has a current disability is not in dispute.  What is in dispute however, is whether such disability had its onset in service or is otherwise causally related to the Veteran's service and/or a service-connected disability.   After review of the evidence, the Board finds service connection must be denied because the preponderance of the evidence is against such a finding.  

The Veteran's service treatment records are devoid of treatment for or a diagnosis of hypertension.  The separation medical examination dated in February 1970 contains a blood pressure reading of 120/90; however, hypertension was not diagnosed.  There were no repeat blood pressure ratings thereafter.  Thus, a chronic disability was not established during service.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Continuous symptoms have not been shown since service in the objective medical evidence.  An October 1970 request for VA examination notes the Veteran alleges high blood pressure; however, the Veteran failed to appear for examination.  The first elevated blood pressure readings were on examination in August 1981 (130/90 sitting, 130/94 recumbent, 132/100 standing, 138/98 sitting after exercise and 130/100 two minutes after exercise).  The first objective diagnosis of hypertension in the record is 1995.  

Nevertheless, even when considering the elevated readings in 1981, this is still 11 years after the Veteran's discharge from service, which is clearly outside the one-year presumptive period for hypertension.  38 C.F.R. §§  3.307, 3.309.  This also represents a long time lapse after his discharge from active service, which can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

While competent evidence indicates that the Veteran has a current diagnosis of hypertension, no medical evidence links the current disorder to service.  The 2007 VA examiner opined hypertension was not related to service as the one elevated blood pressure reading (120/90) was not sufficient to render a diagnosis of hypertension.  The examiner also noted the Veteran had other multiple risks factors for hypertension, to include obesity, tobacco use, family history, and hyperlipidemia.

Hence, service connection is not warranted on a direct or presumptive basis for the claimed hypertension.

As noted at the outset, the Veteran also alleges secondary causation.  Specifically, he claims that his hypertension is caused and/or aggravated by his PTSD and CAD.

The June 2007 VA examiner opined that PTSD did not cause or aggravate his hypertension.  As noted above, the examiner cited the Veteran's multiple risk factors for hypertension and noted that although stress could cause transient elevated blood pressure readings it was not known to cause the persistent hypertension the Veteran had demonstrated.  

The July 2012 VA examiner opined CAD did not cause the Veteran's hypertension.  The examiner reasoned that hypertension began years to decades before his CAD.  The examiner further opined CAD did not aggravate the Veteran's hypertension because even after CAD was diagnosed there was no change in blood pressure, i.e.  blood pressure remained in good control.

Thus, service connection is not warranted on a secondary causation basis.

In sum, chronic hypertension was not diagnosed during service or for many years thereafter.  The competent evidence does not establish a link between hypertension and active service or the service-connected PTSD or CAD.  Thus, the Board finds service connection for hypertension is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


PTSD

The Veteran appealed the decision that assigned the initial 30 percent rating, and the Board will now consider whether a higher evaluation is warranted for the psychiatric disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  In October 2013, the RO awarded an increased 50 percent rating retroactive to the original grant of service connection.  His claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected PTSD disability has been assigned an initial 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture an initial evaluation in excess of the currently assigned 50 percent rating, is not warranted for any period of the appeal.  38 C.F.R. § 4.7.  

Notably, on VA examination in June 2007, the Veteran endorsed nightmares, night sweats, sleeplessness, survivor guilt, an exaggerated startle response, and crowd avoidance.  He was employed full-time as funeral director.  He indicated that he took off 10-15 days from work in the past year for mental health (he needs to "get away").  He described himself as outgoing and a people person.  He was divorced and had a good relationship with his two grown sons.  He spent his free time with his close friend or reading.  He denied a history of suicide attempts or assaultive behavior.  He denied delusions, hallucinations, suicidal and homicidal ideation, impaired impulse control, and panic attacks.  His speech was normal.  He was oriented in all spheres.  He had good personal hygiene.  He had no problems with activities of daily living.  There were some short term memory problems but he denied ritualistic or obsessive behavior.  He was assigned a Global Assessment of Functioning Scale Score (GAF) of 50, which was indicative of moderate PTSD symptoms.

VA outpatient treatment records contain treatment for PTSD.  He variously endorsed symptoms, to include, but not limited to, hyperstartle response, nightmares, intrusive thoughts, loss of interest, avoidance of crowds, anger, irritability, depression, survivor guilt, occasional flashbacks, and survivor guilt.  He repeatedly denied hallucinations and delusions.  He was routinely neat and well-groomed.  He occasionally reported a sense of foreshortened future.  He sporadically reported thoughts of suicide, but with no plan or intent and no attempts.  On multiple occasions his GAF score was 65 for mild symptoms of PTSD or some difficulty in social or occupational functioning, but generally functioning pretty well and had some meaningful interpersonal relationships.  

On VA examination in July 2012, the examiner concluded that the Veteran's PTSD symptoms were moderate (GAF of 55).  There was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care and conversation normal.  (Note: this is the criteria for a 30 percent rating under 38 C.F.R. § 4.130).  The Veteran informed the examiner he had acquaintances and one close friend with whom he socialized.  The Veteran retired in 2012, prior to that he worked full-time (40-50 hours per week).  The Veteran continued to endorse, sleeplessness, nightmares, exaggerated startle response, irritability, difficulty concentrating, and hypervigilance.  The Veteran had panic attacks more than once a week.  He was depressed and anxious.  There were disturbances in motivation and mood and difficulty establishing and maintaining effective work and social relationships. 

There was no memory loss, flattened affect, impaired impulse control, suicidal or homicidal ideation, delusions, hallucinations, circumstantial, circumlocutory or stereotyped speech, difficulty in understand complex commands, impaired judgment or abstract thinking, obsessional rituals, spatial disorientation, neglect of personal hygiene, persistent danger of hurting himself or others, inability to perform activities of daily living, or disorientation to time and place. 

While a 50 percent rating is warranted throughout the appeal period, there was no evidence of  occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking or mood.  The Board is aware there were occasional thoughts of suicide, but there was never a plan or intent.  The Veteran denied attempts of suicide.   The Veteran did not have obsessional rituals that interfered with routine activities.  His speech was not intermittently illogical, obscure, or irrelevant.  Though he endorsed panic attacks more than once a week, it was not described as near-continuous.  Depression did not affect his ability to function independently, appropriately and effectively.  There was no impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran reported less stress now that he was retired, but there was no objective evidence that he had difficulty in adapting to stressful circumstances (including work or a worklike setting) as he worked 40-50 hours per week prior to his retirement.  The Veteran was remarried in 2012.  He continued to maintain a relationship with his sons.  

"Staged" ratings, other than what is currently in effect, are not warranted for any period of the appeal.  38 C.F.R. § 4.119; See Fenderson, 12 Vet. App. at 126.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised a claim of TDIU due solely to his PTSD.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The evidence of record shows the Veteran was employed full-time as a funeral director up until his retirement in 2012.  (Note: the Veteran has been in receipt of a 100 percent rating for his service-connected CAD effective from September 2011).  As the Veteran has not raised such a claim and there is no objective evidence of unemployability due solely to the service-connected PTSD, a claim for a TDIU rating is not presented in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected PTSD has not caused frequent periods of hospitalization.  The criteria contemplate a higher rating; however, there has been no evidence of deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to the PTSD symptoms.  See Diagnostic Code 9411.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describe his disability level and symptomatology.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service-connection for hypertension, to include as secondary to a service-connected disability, is denied.

Entitlement to an initial rating in excess of 50 percent disabling for the service-connected PTSD is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


